


EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
August 6, 2014, by and between Kite Realty Group Trust, a Maryland real estate
investment trust (the “Company”), and Scott Murray (the “Executive”) and shall
be effective as of August 18, 2014.
 
1. Positions, Duties and Term.  The Company hereby agrees to employ the
Executive as its Executive Vice President, General Counsel and Corporate
Secretary, and the Executive hereby accepts such employment, on the terms and
conditions set forth below.
 
1.1 Term.  The Executive’s employment hereunder shall be for a term commencing
as of August 18, 2014 and ending as of the earlier of (i) June 30, 2017 or such
later date to which the term of this Agreement may be extended pursuant to
Section 1.1(a) or (ii) the Termination Date determined in accordance with
Section 12.9.
 
(a) Extension of Term.  Unless the Executive’s employment with the Company
terminates earlier in accordance with Subsections (c) or (d), or the parties
pursuant to Subsection (b) elect not to extend the term, the term of this
Agreement automatically shall be extended as of July 1, 2017, and each July 1st
thereafter, such that on each such date the term of employment under this
Agreement shall be for a one-year period.
 
(b) Election Not to Extend Term.  The Executive or the Board of Trustees of the
Company (the “Board”), by written notice delivered to the other, may at any time
elect to terminate the automatic extension provision of Subsection (a).  Any
such election may be made at any time until the ninety (90) days prior to the
date as of which the term would otherwise be extended for an additional one
year.  The parties agree that the expiration of this Agreement resulting from
the Executive’s notice to the Company in accordance with this Subsection (b)
shall not be considered a termination by the Executive for Good Reason or by the
Company without Cause under this Agreement; however, the expiration of this
Agreement resulting from the Company’s notice to the Executive in accordance
with this Subsection (b) shall be treated as a termination by the Company
without Cause under this Agreement.
 
(c) Early Termination.  The Company may terminate the Executive’s employment
with or without Cause or on account of Disability, with written notice delivered
to the Executive from the Board; provided, that, the Company shall have no right
to terminate the Executive’s employment on account of Disability if, in the
opinion of a qualified physician reasonably acceptable to the Company, it is
reasonably certain that the Executive will be able to resume the Executive’s
duties on a regular full-time basis within ninety (90) days of the date the
Executive receives notice of such termination on account of Disability.  Any
termination in accordance with this Section 1.1(c) shall not be, nor shall it be
deemed to be, a breach of this Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(d) Early Resignation.  The Executive may resign from the Company for any
reason, including Good Reason.  The Executive shall effect a Good Reason
termination by providing at least thirty (30) days’ written notice to the Board
of the applicable Good Reason criteria ; provided that the Executive provided
written notice of the existence of the condition that is the basis for such Good
Reason within ninety (90) days of the first occurrence of such condition; and
further provided that if the basis for such Good Reason is correctible and the
Company corrects the basis for such Good Reason within thirty (30) days after
receipt of such notice of the occurrence of the condition, the Good Reason
defect shall be cured, and Executive shall not then have the right to terminate
his employment for Good Reason with respect to the occurrence addressed in the
written notice.  Notwithstanding the prior sentence, in no event may the
Executive effect a Good Reason termination for a condition that is the basis for
such Good Reason more than one year after the first occurrence of such
condition.
 
(e) Termination and Offices Held.  At the time that the Executive ceases to be
an employee of the Company, the Executive agrees that he shall resign from any
offices he holds with the Company and any affiliate, including any boards of
directors or boards of trustees.
 
1.2 Duties.  The Executive shall faithfully perform for the Company the duties
incident to the office of Executive Vice President, General Counsel and
Corporate Secretary and shall perform such other duties of an executive,
managerial or administrative nature as shall be specified and designated from
time to time by the Board, the Executive’s “Reporting Officer” as designated in
Schedule 1 and the Company’s Chief Executive Officer (including the performance
of services for, and serving on the board of directors of, any affiliate of the
Company without any additional compensation).  The Executive shall report to the
“Reporting Officer” designated in Schedule 1 subject to the power of the Board
or the Chief Executive Officer to change the designated “Reporting Officer.” The
Executive shall devote substantially all of the Executive’s business time and
effort to the performance of the Executive’s duties hereunder, provided that in
no event shall this sentence prohibit the Executive from performing personal and
charitable activities and any other activities approved by the Board, so long as
such activities do not materially interfere with the Executive’s duties for the
Company.  The Board may delegate its authority to take any action under this
Agreement to the Compensation Committee of the Board (the “Committee”).
 
2. Compensation.
 
2.1 Salary.  During the term of his employment under this Agreement, the Company
shall pay the Executive at an annual rate of $320,000 (the “Base Salary”).  The
Base Salary shall be reviewed no less frequently than annually and may be
increased at the discretion of the Board or the Committee, as
applicable.  Except as otherwise agreed in writing by the Executive, the Base
Salary shall not be reduced from the amount previously in effect.  Upon any such
increase, the increased amount shall thereafter be deemed to be the Base Salary
for purposes of this Agreement.  The Base Salary shall be payable in such
installments as shall be consistent with the Company’s payroll procedures for
senior executives generally.  Notwithstanding the employment of the Executive by
the Company, the Company shall be entitled to pay the Executive from the payroll
of any subsidiary of the Company.
 
 
 
2

--------------------------------------------------------------------------------

 
 
2.2 Annual Cash Incentive.  The Executive shall be eligible to receive an annual
cash bonus for the Company’s fiscal years ending December 31, 2015 and each
December 31 thereafter based on performance objectives established by the
Committee each such fiscal year (the “Annual Cash Incentive”).  The Executive’s
target Annual Cash Incentive amount for such fiscal years will be the percentage
of Base Salary designated as the target by the Committee, which amount shall be
at least sixty percent (60%) of the Base Salary then in effect for each
applicable year (the “Full-Year Target”).  Notwithstanding the preceding, the
Executive’s Annual Cash Incentive, if any, may be below (including zero), at, or
above, the target based upon the achievement of the performance objectives, and
payment of any such Annual Cash Incentive shall be in accordance with the terms
of such program.  Except as otherwise provided in this Agreement, no Annual Cash
Incentive will be payable following the Executive’s Termination Date.
 
2.3 Equity Awards.  The Executive shall be entitled to participate in the Kite
Realty Group Trust 2013 Equity Incentive Plan, as amended from time to time, and
any successor plan thereto, and to receive awards of equity (the “Equity
Awards”) pursuant thereto.  Except as provided in Section 4 and Section 5, all
other terms of the equity awards shall be governed by the plans and programs and
the agreements and other documents pursuant to which such awards were granted.
 
(a) Restricted Share Award.  Subject to approval by the Committee and the terms
of the applicable award agreement, promptly following the Executive’s
commencement of employment with the Company, the Executive shall receive an
Equity Award grant of restricted common shares of the Company in a number
substantially equivalent to a value of $300,000 (disregarding any fractional
share), as determined by the closing price of a common share of the Company on
the New York Stock Exchange on the date that the Executive commences employment
with the Company.  The award agreement for this grant of restricted common
shares shall provide that twenty percent (20%) of the granted restricted shares
will vest on the first anniversary of the date of this grant and on each of the
subsequent four (4) anniversary dates, subject to the Executive’s continued
employment with the Company on such dates.
 
2.4 Benefits.  During the term of his employment under this Agreement, the
Executive shall be permitted to participate in any group life, hospitalization
or disability insurance plans, health programs, pension and profit sharing plans
and similar benefits that may be available to other senior executives of the
Company generally, on the same terms as may be applicable to such other
executives, in each case to the extent that the Executive is eligible under the
terms of such plans or programs.  During the term of his employment under this
Agreement, the Company shall maintain customary liability insurance for trustees
and officers and list the Executive as a covered officer.
 
2.5 Vacation.  During the term of his employment under this Agreement, the
Executive shall be entitled to vacation in accordance with the Company’s policy.
 
 
3

--------------------------------------------------------------------------------

 
 
2.6 Expenses.  The Company shall pay or reimburse the Executive for all ordinary
and reasonable out-of pocket expenses actually incurred (and, in the case of
reimbursement, paid) by the Executive during the term of the Executive’s
employment under this Agreement, provided that the Executive submits such
expenses in accordance with the policies applicable to senior executives of the
Company generally.
 
3. Termination for Cause, Executive’s Election Not to Extend Term, or
Resignation by the Executive Other than for Good Reason.  In the event of the
Executive’s resignation other than for Good Reason, his termination of
employment due to his election not to extend the term in accordance with
Section 1.1(b), or his termination by the Company for Cause, all obligations of
the Company under Sections 1 and 2 will immediately cease as of the Executive’s
Termination Date.  In connection with this resignation or termination, within
ten (10) days of the Executive’s Termination Date, the Company will pay the
Executive the amount of the Executive’s Compensation Accrued at Termination, and
the Executive’s rights, if any, under any Company benefit plan or program shall
be governed by such plan or program.
 
4. Termination On Account of Death or Disability.  In the event of the
Executive’s termination of employment with the Company on account of death or
Disability, all obligations of the Company under Sections 1 and 2 will
immediately cease as of the Executive’s Termination Date.  In connection with
this termination, (a) within ten (10) days of the Executive’s Termination Date,
the Company will pay the Executive (or, in the case of the Executive’s death,
the Executive’s beneficiary or, if none has been designated in accordance with
Section 10.3, the Executive’s estate), (i) the amount of the Executive’s
Compensation Accrued at Termination and (ii) a single sum cash payment equal to
the Partial Year Bonus; (b) all Equity Awards held by the Executive, other than
any Performance-Based Award (defined in Section 5.3(b)) that is designated an
“out-performance” award and that references and proclaims to supersede this
Agreement and as to which the provisions of such Equity Award shall control,
shall become fully vested and exercisable; (c) the benefits described in Section
5.2; and (d) the Executive’s rights, if any, under any Company benefit plan or
program shall be governed by such plan or program.  A Performance-Based Award
becoming vested under this Section 4 (rather than pursuant to the Equity Award
agreement) shall vest at the target level.
 
5. Termination Without Cause or for Good Reason.  If during the term of his
employment under this Agreement, the Executive is terminated by the Company
without Cause (which includes the Company’s election not to extend the term of
this Agreement in accordance with Section 1.1(b)) or resigns from the Company
for Good Reason, all obligations of the Company under Sections 1 and 2 will
immediately cease as of the Executive’s Termination Date.  In connection with
this resignation or termination, within ten (10) days of the Executive’s
Termination Date, the Company will pay the Executive the amount of the
Executive’s Compensation Accrued at Termination, and the Executive’s rights, if
any, under any Company benefit plan or program shall be governed by such plan or
program.  In addition, in connection with a resignation or termination described
in this Section 5, subject to the requirements of Section 5.4, the Executive
shall be entitled to the benefits described in Section 5.1, Section 5.2, and to
the extent applicable, Section 5.3.
 
 
4

--------------------------------------------------------------------------------

 
 
5.1 Severance and Bonus.  With respect to a termination of employment under this
Section 5 only, the benefits under this Section 5.1 shall consist of the
following:
 
(a) A single sum severance cash payment equal to two (2) times the sum of:
(i) the Executive’s Base Salary in effect on the Termination Date and (ii) the
average Annual Cash Incentive actually paid to the Executive with respect to the
prior three (3) fiscal years, which shall be paid to the Executive within sixty
(60) days of the Executive’s Termination Date; and
 
(b) A single sum cash payment equal to the Partial Year Bonus; provided, that,
no amount may be paid under this Section 5.1(b) unless the Company performance
criteria for payment of an Annual Cash Incentive are achieved at the level
required for a payout at the Full-Year Target level or above as of the close of
the fiscal year in which the Termination Date occurs; and provided, further,
that if the Executive’s resignation or termination under this Section 5 follows
a Change in Control and occurs during the performance year that includes the
Change in Control, the Partial Year Bonus shall be payable without regard to
achievement of the performance criteria.
 
5.2 Medical, Prescription, and Dental Benefits.  With respect to a termination
of employment under Section 4 and this Section 5 only, the benefits under this
Section 5.2 shall consist of continued medical, prescription, and dental
benefits to the Executive and/or the Executive’s family at least equal to those
which would have been provided to them in accordance with the welfare benefit
plans, practices, policies, and programs provided by the Company to the extent
applicable generally to other peer employees of the Company and its affiliated
companies, as if the Executive’s employment had not been terminated, for
eighteen (18) months after the Executive’s Termination Date; provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical, prescription, and dental benefits under another
employer-provided plan, the medical, prescription, and dental benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.
 
5.3 Accelerated Vesting of Equity Awards.  With respect to a termination of
employment under this Section 5 and as otherwise provided in this Employment
Agreement, the benefits under this Section 5.3 shall consist of the following:
 
(a) All equity or equity-based awards held by the Executive at termination of
employment, including but not limited to, stock options, restricted stock, and
restricted stock units, whether or not granted as performance-based awards, and
which at the time of termination of employment are subject only to time-vesting
based on service (the “Time Vested Awards”), shall become fully vested and
non-forfeitable to the extent not already so vested;
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Subject to Section 5.3(c) and the clarification described in the next
sentence, with respect to all equity and equity-based awards held by the
Executive at termination of employment which are subject to cancellation in the
event the stated performance objectives are not satisfied, including but not
limited to, stock options, restricted stock, and restricted stock units, and for
which at the time of the Executive’s termination of employment, the performance
objectives have not been satisfied (the “Performance-Based Awards”), the
Performance-Based Awards shall become vested and non-forfeitable on a Pro-Rata
Basis, but only if at the end of the performance period, the performance
objectives are achieved; provided, however, that if the Executive’s resignation
or termination under this Section 5 follows a Change in Control, the
Performance-Based Awards outstanding as of such Change in Control and remaining
outstanding as of the Executive’s resignation or termination under this Section
5 shall become fully vested and non-forfeitable.  With respect to the provision
for vesting and non-forfeiture of an award on a Pro-Rata Basis as described
herein, only the performance periods under the award that have already commenced
as of the Termination Date shall be taken into account to determine whether the
performance objectives ultimately are achieved, and any performance period that
has not commenced as of the Termination Date shall be disregarded for purposes
of determining whether the award becomes vested and non-forfeitable on a
Pro-Rata Basis; and
 
(c) The amount of Performance-Based Awards eligible to become vested under
Section 5.3(b) shall be determined by the level of achievement of the
performance objectives; provided, however, that if the Performance-Based Award
is becoming fully vested and non-forfeitable under Section 5.3(b) on account of
a Change in Control, the earnings level shall not be conditioned on awaiting the
end of the performance period and achievement of the performance objectives, and
instead the performance objectives upon which the earning of the
Performance-Based Award is conditioned shall be deemed to have been met at the
greater of (i) target level at the Termination Date, or (ii) actual performance
at the Termination Date.
 
To the extent that any Performance-Based Award references and proclaims to
supersede this Agreement, the provisions of such Equity Awards shall control and
supersede this Section 5.3.
 
5.4 Waiver and Release Agreement.  The Executive agrees to execute at the time
of the Executive’s termination of employment a Waiver and Release Agreement in a
form provided to the Executive by the Company(the “Waiver and Release
Agreement”), consistent with the form attached hereto as Exhibit C, the terms
and conditions of which are specifically incorporated herein by reference.  The
execution and delivery of the Waiver and Release Agreement shall be made within
forty-five (45) days of delivery to the Executive of the Waiver and Release
Agreement, and the Company shall (a) pay the benefits under Section 5.1(a) and,
the event that the Executive’s resignation or termination under this Section 5
results in payment of a Change in Control year Partial Year Bonus, under Section
5.1(b) within ten (10) days after the Waiver and Release Agreement is no longer
revocable by the Executive and (b) in the event that the Executive’s resignation
or termination under this Section 5 results in payment of a Change in Control
year Partial Year Bonus, pay the benefits under Section 5.1(b) within ten (10)
days after the Waiver and Release Agreement is no longer revocable by the
Executive or, if later, at the same time as payment is made to all other
participants under the Annual Cash Incentive program following the close of the
fiscal year in which the Termination Date occurs.  If the Waiver and Release
Agreement is not executed within the forty-five (45)-day period post-delivery,
the Executive will forfeit all benefits provided pursuant to Section 5.1,
Section 5.2, and Section 5.3.   If the Waiver and Release Agreement is not
received by the Executive within five (5) days of the Executive’s Termination
Date it shall not be required and this Section 5.4 shall be null and void.
 
 
6

--------------------------------------------------------------------------------

 
 
6. Nature of Payments.  For the avoidance of doubt, the Executive acknowledges
and agrees that the payments set forth in Section 3, Section 4, and Section 5
constitute liquidated damages for termination of his employment during the term
of this Agreement (including any extensions thereof).
 
7. Golden Parachute Excise Tax Provisions.  In the event it is determined that
any payment or benefit (within the meaning of Section 280G(B)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”)), to the Executive or for his or
her benefit paid or payable or distributed or distributable pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of, his
or her employment (“Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by the
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the total Payments shall be reduced to the extent the
payment of such amounts would cause the Executive’s total termination benefits
to constitute an “excess parachute payment” under Section 280G of the Code and
by reason of such excess parachute payment the Executive would be subject to an
excise tax under Section 4999(a) of the Code, but only if the Executive (or the
Executive’s tax advisor) determines that the after-tax value of the termination
benefits calculated with the foregoing restriction exceed those calculated
without the foregoing restriction.  In that event, the Executive shall designate
those rights, payments, or benefits under this Agreement, any other agreements,
and any benefit arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be an excess parachute payment; provided, however, that in order to comply with
Section 409A of the Code, the reduction or elimination will be performed in the
order in which each dollar of value subject to a right, payment, or benefit
reduces the parachute payment to the greatest extent.  Except as otherwise
expressly provided herein, all determinations under this Section 7 shall be made
at the expense of the Company by a nationally recognized public accounting or
consulting firm selected by the Company and subject to the approval of the
Executive, which approval shall not be unreasonably withheld.  Such
determination shall be binding upon the Executive and the Company.
 
7.1 Company Withholding.  Notwithstanding anything contained in this Agreement
to the contrary, in the event that, according to the determinations in the
paragraph above, an Excise Tax will be imposed on any Payment or Payments, the
Company shall pay to the applicable government taxing authorities as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.
 
8. Confidentiality; Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement.
 
8.1 Confidential Information.  The Executive acknowledges that, during the
course of his employment with the Company, the Executive will be given or will
become acquainted with Confidential Information (as hereinafter defined) of the
Company.  As used in this Section 8.1, “Confidential Information” of the Company
means all confidential information, knowledge, or data relating to the Company
or any of its affiliates, or to the Company’s or any such affiliate’s respective
businesses and investments (including confidential information of others that
has come into the possession of the Company or any such affiliate), learned by
the Executive heretofore or hereafter directly or indirectly from the Company or
any of its affiliates and which is not generally available lawfully and without
breach of confidential or other fiduciary obligation to the general public
without restriction, except with the Company’s express written consent or as may
otherwise be required by law or any legal process.
 
 
7

--------------------------------------------------------------------------------

 
 
The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company and its affiliates, expensive to produce and
maintain, and essential for the profitable operation of their respective
businesses.  The Executive agrees that, during the course of his employment with
the Company, or at any time thereafter, he shall not, directly or indirectly,
communicate, disclose, or divulge to any Person (as such term is hereinafter
defined), or use for his benefit or the benefit of any Person, in any manner,
any Confidential Information of the Company or its affiliates, acquired during
his employment with the Company or any other confidential information concerning
the conduct and details of the businesses of the Company and its affiliates,
except as required in the course of his employment with the Company or as
otherwise may be required by law.  For the purposes of this Agreement, “Person”
shall mean any individual, partnership, corporation, trust, unincorporated
association, joint venture, limited liability company, or other entity or any
government, governmental agency, or political subdivision.
 
All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive’s possession,
are the exclusive property of the Company and such respective affiliates and
must not be removed from the premises of the Company, except as required in the
course of the Executive’s employment with the Company.  The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.
 
This confidentiality provision shall not restrict the Executive’s right to
practice law after the termination of the Executive’s employment for any reason
in violation of Rule 5.6 of Indiana’s Rules of Professional Conduct (“RPCs”),
and this confidentiality provision shall be interpreted to be consistent with
the applicable RPCs.  This confidentiality provision shall not expand the scope
of the Executive’s duties to maintain privileged or confidential information in
his capacity as an attorney-at-law under Rule 1.6 of the RPCs, Rule 1.9 of the
RPCs, or other applicable RPCs to the extent that any such expansion would be
inconsistent or in conflict with Rule 5.6 of the RPCs.
 
 
8

--------------------------------------------------------------------------------

 
 
8.2 Noncompetition.  During the term of this Agreement (including any extensions
thereof) and, subject to the exceptions set forth in this Section 8.2, for a
period of twelve (12) months following the termination of the Executive’s
employment under this Agreement for any reason (the “Restricted Period”), the
Executive shall not, except with the Company’s express prior written consent,
(a) directly or indirectly, engage in any non-legal business employment for any
business involving real property development, construction, acquisition,
ownership, or operation, whether such business is conducted by the Executive
individually or as a principal, partner, member, stockholder, director, trustee,
officer, employee, or independent contractor of any Person or (b) own any
interests in real property which are competitive, directly or indirectly, with
any business carried on by the Company; provided, however, that this Section 8.2
shall not be deemed to prohibit any of the following: (i) any of the real estate
(and real estate-related) activities listed on Exhibit A hereto, the Executive’s
ownership, marketing, sale, transfer, or exchange of any of the Executive’s
interests in any of the properties or entities listed on Exhibit A hereto, or
any other permitted activities listed on Exhibit A hereto; and (ii) the direct
or indirect ownership by the Executive of up to five percent (5%) of the
outstanding equity interests of any public company.  Notwithstanding the
foregoing, during the twelve (12)-month “tail” period included in the Restricted
Period, the restrictions set forth in this Section 8.2 shall apply only to
non-legal business employment (i) with respect to any Person that has been
designated as being part of the Company’s peer group, as determined by the
Committee and set forth in the most recent proxy statement filed by the Company,
or (ii) with respect to any other Person that owns neighborhood  or community
shopping centers and with respect to (i) and (ii) only within the following
“Restricted Areas”: (A) the states of Indiana, Florida, and Texas; (B) the area
within a ten (10)-mile radius of any property owned or leased by the Company, as
of the Executive’s Termination Date; (C) each county in each state in which the
Company owns or leases property as of the Executive’s Termination Date; and (D)
in any state in which the Company owns or leases at least five (5) properties as
of the Executive’s Termination Date, the area within a fifty (50)-mile radius of
any property owned or leased by the Company, as of the Executive’s Termination
Date.  Notwithstanding anything to the contrary in this Section 8.2, during the
period beginning twelve (12) months following a Change in Control consummated on
or after the date of signing this Agreement (the “Effective Time”), and ending
twelve (12) months after such Effective Time, the Executive may resign without
Good Reason, and this Section 8.2 shall not apply.  For the avoidance of doubt,
this Section 8.2 shall apply in all events if the Executive’s resignation is on
account of Good Reason or if the Executive is terminated by the Company for any
reason whether  before or following a Change in Control.
 
Notwithstanding anything to the contrary in this Section 8.2, in compliance with
Rule 5.6 of the RPCs, this noncompetition provision does not apply to the
Executive’s ability to practice law on behalf of any future client, including as
in-house or general counsel, so long as such practice of law is otherwise
consistent with the RPCs governing duties to former clients.  Rather, this
noncompetition provision only applies to limit the Executive’s ability to work
in a non-legal business capacity subject to the requirements and exceptions as
stated in this Section 8.2.
 
8.3 Non-Solicitation.  During the term of this Agreement (including any
extensions thereof) and for a period of two (2) years following the termination
of the Executive’s employment under this Agreement for any reason, the Executive
shall not, except with the Company’s express prior written consent, for the
benefit of any entity or Person (including the Executive) (a) solicit, induce,
or encourage any employee of the Company, or any of its affiliates, to leave the
employment of the Company, or solicit, induce, or encourage any customer,
client, or independent contractor of the Company, or any of its affiliates, to
cease or reduce its business with or services rendered to the Company or its
affiliates or (b) hire (on behalf of the Executive or any other person or
entity) any employee or independent contractor who has left the employment or
other service of the Company (or any predecessor thereof) within one year of the
termination of such employee’s or independent contractor’s employment or other
service with the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
8.4 Cooperation With Regard to Litigation.  The Executive agrees to cooperate
with the Company, during the term and thereafter (including following the
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any affiliate of the Company,
in any action, suit, or proceeding, whether civil, criminal, administrative, or
investigative, and to assist the Company, or any affiliate of the Company, in
any such action, suit, or proceeding, by providing information and meeting and
consulting with the Board or its representatives or counsel, or representatives
or counsel to the Company or any affiliate of the Company, as may be reasonably
requested and after taking into account the Executive’s post-termination
responsibilities and obligations.  The Company agrees to reimburse the
Executive, on an after-tax basis, for all reasonable expenses actually incurred
in connection with his provision of testimony or assistance.
 
8.5 Non-Disparagement.  The Executive shall not, at any time during the term of
his employment and thereafter disparage the Company, its affiliates or their
respective officers, directors or trustees, nor shall the Company, its
affiliates or their respective officers, directors or trustees disparage
Executive.  Notwithstanding the foregoing, nothing in this Agreement shall
preclude the Executive or his successor or members of the Board from making
truthful statements that are required by applicable law, regulation or legal
process.
 
8.6 Survival.  The provisions of this Section 8 shall survive any termination or
expiration of this Agreement.
 
8.7 Remedies.  The Executive agrees that any breach of the terms of this
Section 8 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; the Executive therefore also
agrees that, in the event of said breach or any threat of breach and
notwithstanding Section 9, the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages.  The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 9.  The terms of
this paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach of this Section 8, including but
not limited to the recovery of damages from the Executive.
 
 
10

--------------------------------------------------------------------------------

 
 
9. Governing Law; Disputes; Arbitration.
 
9.1 Governing Law.  This Agreement is governed by and is to be construed,
administered, and enforced in accordance with the laws of the State of Indiana,
without regard to conflicts of law principles.  If under the governing law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation, ordinance, or other principle of law, such
portion shall be deemed to be modified or altered to the extent necessary to
conform thereto or, if that is not possible, to be omitted from this
Agreement.  The invalidity of any such portion shall not affect the force,
effect, and validity of the remaining portion hereof.  If any court determines
that any provision of Section 8 is unenforceable because of the duration or
geographic scope of such provision, it is the parties’ intent that such court
shall have the power to modify the duration or geographic scope of such
provision, as the case may be, to the extent necessary to render the provision
enforceable, and in its modified form, such provision shall be enforced.  If the
courts of any one or more of jurisdictions hold Section 8 to be wholly
unenforceable by reason of breadth of scope or otherwise, it is the intention of
the Company and the Executive that such determination not bar or in any way
affect the Company’s right, or the right of any of its affiliates, to the relief
provided above in the courts of any other jurisdiction within the geographical
scope of the provisions of Section 8, as to breaches of such provisions in such
other respective jurisdictions, such provisions as they relate to each
jurisdiction’s being, for this purpose, severable, diverse, and independent
covenants, subject, where appropriate, to the doctrine of res judicata.
 
9.2 Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Indianapolis,
Indiana by three (3) arbitrators.  The Executive and the Company shall each
select one arbitrator and those two designated arbitrators shall select a third
arbitrator.  The arbitration shall not be administered by the American
Arbitration Association; however, the arbitration shall be conducted by the
three selected arbitrators using the procedural rules of the Employment
Arbitration Rules and Mediation Procedures of the American Arbitration
Association in effect at the time of submission to arbitration.  Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.  For
purposes of entering any judgment upon an award rendered by the arbitrators, the
Company and the Executive hereby consent to the jurisdiction of any or all of
the following courts:  (i) the United States District Court for the Southern
District of Indiana, (ii) any of the courts of the State of Indiana, or (iii)
any other court having jurisdiction.  The Company and the Executive further
agree that any service of process or notice requirements in any such proceeding
shall be satisfied if the rules of such court relating thereto have been
substantially satisfied.  The Company and the Executive hereby waive, to the
fullest extent permitted by applicable law, any objection which it may now or
hereafter have to such jurisdiction and any defense of inconvenient forum.  The
Company and the Executive hereby agree that a judgment upon an award rendered by
the arbitrators may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Each party shall bear its or his costs
and expenses arising in connection with any arbitration proceeding pursuant to
this Section 9.  Notwithstanding any provision in this Section 9, the Executive
shall be paid compensation due and owing under this Agreement during the
pendency of any dispute or controversy arising under or in connection with this
Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
9.3 WAIVER OF JURY TRIAL.  TO THE EXTENT APPLICABLE, EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL FOR ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.
 
10. Miscellaneous.
 
10.1 Integration.  This Agreement cancels and supersedes any and all prior
agreements and understandings between the parties hereto with respect to the
employment of the Executive by the Company, any parent or predecessor company,
and the Company’s affiliates during the term, but excluding existing contracts
relating to compensation under executive compensation and employment benefit
plans of the Company and its affiliates.  This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto.  The Executive shall not be entitled
to any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by the Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.
 
10.2 Successors; Transferability.  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise,
and whether or not the corporate existence of the Company continues) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise, and in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition.  Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this
Agreement.  Neither this Agreement nor the rights or obligations hereunder of
the parties hereto shall be transferable or assignable by the Executive, except
in accordance with the laws of the descent and distribution or as specified in
Section 10.3.
 
10.3 Beneficiaries.  The Executive shall be entitled to designate (and change,
to the extent permitted under applicable law) a beneficiary or beneficiaries to
receive any compensation or benefits provided hereunder following the
Executive’s death.
 
 
12

--------------------------------------------------------------------------------

 
 
10.4 No Duty to Mitigate.  The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking other employment or otherwise, nor will any payments or benefits
hereunder be subject to offset in the event the Executive does mitigate, except
as provided in Section 5.2.
 
10.5 Notices.  Whenever under this Agreement it becomes necessary to give
notice, such notice shall be in writing, signed by the party or parties giving
or making the same, and shall be served on the person or persons for whom it is
intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such address as may be designated by such party by like notice:
 
If to the Company or the Board:
 
Kite Realty Group Trust
30 S. Meridian Street
Suite 1100
Indianapolis, IN 46204
Attn: Compensation Committee of the Board of Trustees, Chairperson
 
With a copy to:
 
Hogan Lovells US LLP
Columbia Square
555 Thirteenth Street, NW
Washington, DC 20004
Attn: David Bonser, Esq.
 
If to Executive, to the address set forth in the records of the Company.
 
If the parties by mutual agreement supply each other with fax numbers for the
purpose of providing notice by facsimile, such notice shall also be proper
notice under this Agreement.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly delivered (i) two (2) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, (ii) when received if it is sent by fax communication during
normal business hours on a business day or one business day after it is sent by
fax and received if sent other than during business hours on a business day,
(iii) one business day after it is sent via a reputable overnight courier
service, charges prepaid, or (iv) when received if it is delivered by hand.
 
10.6 Headings.  The headings of this Agreement are for convenience of reference
only and do not constitute a part hereof.
 
 
13

--------------------------------------------------------------------------------

 
 
10.7 Attorneys’ Fees.  In the event of any legal proceeding relating to this
Agreement or any term or provision thereof, the losing party shall be
responsible to pay or reimburse the prevailing party for all reasonable
attorneys’ fees incurred by the prevailing party in connection with such
proceeding; provided, however, the Executive shall not be required to pay or
reimburse the Company unless the claim or defense asserted by the Executive was
unreasonable.
 
10.8 No General Waivers.  The failure of any party at any time to require
performance by any other party of any provision hereof or to resort to any
remedy provided herein or at law or in equity shall in no way affect the right
of such party to require such performance or to resort to such remedy at any
time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
 
10.9 Offsets; Withholding.  The amounts required to be paid by the Company to
the Executive pursuant to this Agreement shall not be subject to offset.  The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Section 3, Section
4, and Section 5, or otherwise by the Company, will be subject to withholding to
satisfy required withholding taxes and other required deductions.
 
10.10 Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
10.11 Representations of the Executive.  The Executive represents and warrants
to the Company that (a) the information that he provided to the Company in
connection with his application for employment with the Company is true and
correct in all material respects, (b) he has the legal right to enter into this
Agreement and to perform all of the obligations on his part to be performed
hereunder in accordance with its terms and that (c) he is not a party to any
agreement or understanding, written or oral, which prevents him from entering
into this Agreement or performing all of his obligations hereunder.
 
10.12 Conflicting Terms.  Except as provided in Section 4 and Section 5.3, in
the event of any conflict between the terms of this Agreement and the terms of
any other compensation plan, agreement or award (including, without limitation,
any annual or long term bonus and any equity based award), the terms and
conditions of this Agreement shall govern and control.
 
11. Section 409A Savings Provisions.  It is intended that the payments and
benefits provided under this Agreement shall be exempt from the application of
the requirements of Section 409A of the Code and the regulations and other
guidance issued thereunder (collectively, “Section 409A”). Specifically, any
taxable benefits or payments provided under this Agreement are intended to be
separate payments that qualify for the “short term deferral” exception to
Section 409A to the maximum extent possible, and to the extent they do not so
qualify, are intended to qualify for the separation pay exceptions to Section
409A, to the maximum extent possible.
 
 
14

--------------------------------------------------------------------------------

 
 
11.1 Separation from Service.  The Executive will be deemed to have a
termination of employment for purposes of determining the timing of any payments
or benefits hereunder that are classified as deferred compensation only upon a
“separation from service” within the meaning of Section 409A.
 
11.2 Specified Employee Provisions.  Notwithstanding any other provision of this
Agreement to the contrary, if at the time of the Executive’s separation from
service, (i) the Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time), and (ii) the Company makes a good faith determination that
an amount payable on account of such separation from service to the Executive
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six (6)-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A (the “Delay Period”), then the Company will not pay such amount on
the otherwise scheduled payment date but will instead pay it in a lump sum on
the first business day after such Delay Period (or upon the Executive’s death,
if earlier), together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in the Wall Street Journal) in
effect as of the dates the payments should otherwise have been provided.  To the
extent that any benefits to be provided during the Delay Period are considered
deferred compensation under Section 409A provided on account of a “separation
from service,” and such benefits are not otherwise exempt from Section 409A, the
Executive shall pay the cost of such benefit during the Delay Period, and the
Company shall reimburse the Executive, to the extent that such costs would
otherwise have been paid by the Company or to the extent that such benefits
would otherwise have been provided by the Company at no cost to the Executive,
the Company’s share of the cost of such benefits upon expiration of the Delay
Period, and any remaining benefits shall be reimbursed or provided by the
Company in accordance with the procedures specified herein.
 
11.3 Expense Reimbursements.  (a) Any amount that the Executive is entitled to
be reimbursed under this Agreement will be reimbursed to the Executive as
promptly as practical and in any event not later than the last day of the
calendar year after the calendar year in which the expenses are incurred; (b)
any right to reimbursement or in kind benefits will not be subject to
liquidation or exchange for another benefit; and (c) the amount of the expenses
eligible for reimbursement during any taxable year will not affect the amount of
expenses eligible for reimbursement in any other taxable year.
 
12. Definitions Relating to Termination Events.
 
12.1 Affiliate.  For purposes of this Agreement, an “affiliate” of any person
means another person that, directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first person, and includes subsidiaries.  Notwithstanding the foregoing,
the persons listed on Exhibit B, as such Exhibit B is updated from time to time
by the mutual agreement of the parties, shall not be affiliates of the Company.
 
12.2 Cause.  For purposes of this Agreement, “Cause” shall mean Executive’s:
 
(a) Conviction for (or pleading nolo contendere to) any felony;
 
 
15

--------------------------------------------------------------------------------

 
 
(b) Commission of any act of fraud, theft, or dishonesty related to the business
of the Company or its affiliates or the performance of the Executive’s duties
hereunder;
 
(c) Willful and continuing failure or habitual neglect by the Executive to
perform the Executive’s duties hereunder;
 
(d) Material violation of the covenants contained in Section 8; or
 
(e) Willful and continuing material breach of this Agreement.
 
For purposes of this Section 12.2, no act, or failure to act, by the Executive
shall be considered “willful” unless committed in bad faith and without a
reasonable belief that the act or omission was in the best interests of the
Company or its affiliates.
 
12.3 Change in Control.  For purposes of this Agreement, “Change in Control”
shall mean:
 
(a) The dissolution or liquidation of the Company;
 
(b) The merger, consolidation, or reorganization of the Company with one or more
other entities in which the Company is not the surviving entity or immediately
following which the persons or entities who were beneficial owners (as
determined pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of voting securities of the Company immediately
prior thereto cease to beneficially own more than fifty percent (50%) of the
voting securities of the surviving entity immediately thereafter;
 
(c) A sale of all or substantially all of the assets of the Company to another
person or entity;
 
(d) Any transaction (including without limitation a merger or reorganization in
which the Company is the surviving entity) that results in any person or entity
or “group” (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) (other than persons who are shareholders or affiliates immediately prior to
the transaction) owning thirty percent (30%) or more of the combined voting
power of all classes of shares of the Company; or
 
(e) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a trustee subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the trustees then comprising
the Incumbent Board (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for trustee,
without written objection to such nomination) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of trustees or other actual or threatened solicitation of proxies or
contests by or on behalf of a person other than the Board.
 
 
16

--------------------------------------------------------------------------------

 
 
12.4 Compensation Accrued at Termination.  For purposes of this Agreement,
“Compensation Accrued at Termination” means the following:
 
(a) The unpaid portion of annual Base Salary at the rate payable, in accordance
with Section 2.1 hereof, at the Executive’s Termination Date, pro-rated through
such Termination Date, payable in accordance with the Company’s regular pay
schedule;
 
(b) Payment for vacation accrued under this Agreement but unused as of the
Executive’s Termination Date;
 
(c) Except in the event the Executive’s employment is terminated for Cause
(except to the extent otherwise required by law), all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the Executive’s Termination
Date under any compensation and benefit plans, programs, and arrangements set
forth or referred to in Sections 2.2 and 2.3 hereof (including any earned and
vested Annual Cash Incentive which the Company agrees is earned for purposes of
this definition as of the close of business on the last day of the fiscal year)
in which the Executive theretofore participated, payable (except as otherwise
provided in Section 3, Section 4 and Section 5 of this Agreement) in accordance
with the terms and conditions of the plans, programs, and arrangements (and
agreements and documents thereunder) pursuant to which such compensation and
benefits were granted or accrued; and
 
(d) Reasonable business expenses and disbursements incurred by the Executive
prior to the Executive’s termination of employment, to be reimbursed to the
Executive, as authorized under Section 2.6, in accordance with the Company’s
reimbursement policies as in effect at the Executive’s Termination Date.
 
12.5 Disability.  For purposes of this Agreement, “Disability” means the
Executive becomes eligible for disability benefits under the Company’s long-term
disability plans and arrangements (or, if none apply, would have been so
eligible under the most recent plan or arrangement).  This definition shall be
interpreted and applied consistent with the Americans with Disabilities Act, the
Family and Medical Leave Act, Section 409A of the Code, and other applicable
law.
 
12.6 Good Reason.  For purposes of this Agreement, “Good Reason” shall mean,
without the Executive’s express written consent, the occurrence of any of the
following circumstances:
 
(a) The material reduction of the Executive’s authority, duties, and
responsibilities, or the assignment to the Executive of duties materially and
adversely inconsistent with the Executive’s position or positions with the
Company and its affiliates;
 
(b) A material reduction in Base Salary of the Executive except in connection
with a reduction in compensation generally applicable to senior management
employees of the Company;
 
 
17

--------------------------------------------------------------------------------

 
 
(c) The Company requiring the Executive to relocate his principal place of
business for the Company to a location more than fifty (50) miles from the
Company’s principal place of business in Indianapolis, Indiana;
 
(d) The failure by the Company to obtain an agreement in form and substance
reasonably satisfactory to the Executive from any successor to the business of
the Company to assume and agree to perform this Agreement; or
 
(e) The Company’s material breach of this Agreement.
 
12.7 Partial Year Bonus.  For purposes of this Agreement, “Partial Year Bonus”
shall mean an amount equal to the product of (a) the Executive’s Full-Year
Target Annual Cash Incentive for the fiscal year in which the Executive’s
employment terminates and (b) a fraction, the numerator of which is the number
of days in the current fiscal year through the Executive’s Termination Date, and
the denominator of which is 365.
 
12.8 Pro-Rata Basis.  For purposes of this Agreement, vesting on a “Pro-Rata
Basis” shall mean vesting in an amount equal to a fraction not to exceed one
(1), the numerator of which is the number of days the Executive was employed by
the Company from the grant date for such award to the Termination Date, and the
denominator of which is the number of total days from the grant date to the date
that otherwise would have resulted in full vesting of the award.
 
12.9 Termination Date.  For purposes of this Agreement, “Termination Date” shall
mean:
 
(a) The date that the Board delivers written notice to the Executive of his
termination of employment for Cause or on account of Disability;
 
(b) The date set forth in a written notice delivered to the Executive of his
termination of employment without Cause, which shall not be less than thirty
(30) days after the date of such notice or more than sixty (60) days after the
date of such notice;
 
(c) The date set forth in a written notice delivered to the Board of the
Executive’s resignation, with or without Good Reason, which shall not be less
than thirty (30) days after the date of such notice, except as otherwise
mutually agreed to by the Company and the Executive;
 
(d) The June 30th following the date that the Executive or the Board provides
the other party with notice of an election to terminate the automatic extension
provision of Section 1.1(a), except as otherwise mutually agreed to by the
Company and the Executive; or
 
(e) The date of the Executive’s death.
 
 
 
18

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first written above.
 
 
KITE REALTY GROUP TRUST
 


 
By:  _/s/ John A. Kite____________________________
 
Name:    John A. Kite
 
Title:      Chairman and Chief Executive Officer
 


 


 
EXECUTIVE
 
 
 
_/s/ Scott Murray_______________________________
    SCOTT MURRAY
 

 
 
19

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 


 
REPORTING OFFICER
 

 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT A


 
EXCLUDED ACTIVITIES, PROPERTIES, AND INTERESTS
 

 
A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
 


 
EXCLUSION FROM AFFILIATES
 

 
B-1

--------------------------------------------------------------------------------

 

EXHIBIT C
 
WAIVER AND RELEASE AGREEMENT
 
THIS WAIVER AND RELEASE AGREEMENT is entered into as of [TO BE DETERMINATED AT
TERMINATION OF EMPLOYMENT], by Scott Murray (the “Executive”) in consideration
of the severance pay and severance benefits to be provided to the Executive by
Kite Realty Group Trust (the “Company”) pursuant to Section 5 of the Executive
Employment Agreement (the “Employment Agreement”) by and between the Company and
the Executive (the “Severance Payment”).
 
1. Waiver and Release.
 
(a) Subject to Section 1(b) of this Waiver and Release Agreement, the Executive,
on his or her own behalf and on behalf of his or her heirs, executors,
administrators, attorneys, and assigns, hereby unconditionally and irrevocably
releases, waives, and forever discharges the Company and each of its affiliates,
parents, successors, predecessors, and the subsidiaries, directors, owners,
members, shareholders, officers, agents, and employees of the Company and its
affiliates, parents, successors, predecessors, and subsidiaries (collectively,
all of the foregoing are referred to as the “Employer”), from any and all causes
of action, claims, and damages, including attorneys’ fees, whether known or
unknown, foreseen or unforeseen, presently asserted or otherwise arising through
the date of his or her signing of the Waiver and Release Agreement, concerning
his or her employment or separation from employment.  Subject to Section 1(b) of
this Waiver and Release Agreement, this release includes, but is not limited to,
any payments, benefits, or damages arising under any federal law (including, but
not limited to, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, Executive Order 11246, the Family and
Medical Leave Act, and the Worker Adjustment and Retraining Notification Act,
each as amended); any claim arising under any state or local laws, ordinances,
or regulations (including, but not limited to, any state or local laws,
ordinances, or regulations requiring that advance notice be given of certain
workforce reductions); and any claim arising under any common law principle or
public policy, including, but not limited to, all suits in tort or contract,
such as wrongful termination, defamation, emotional distress, invasion of
privacy, or loss of consortium.
 
(b) Notwithstanding any other provision of this Waiver and Release Agreement to
the contrary, this Waiver and Release Agreement does not encompass, and
Executive does not release, waive or discharge, the obligations of the Company
(i) to make the payments and provide the other benefits contemplated by the
Employment Agreement or any other agreement with Executive, (ii) under any award
agreement entered into with the Executive pursuant to the Kite Realty Group
Trust 2013 Equity Incentive Plan, as amended from time to time, and any
successor plan thereto, (iii) under any indemnification or similar agreement
with Executive, or (iv) under this Waiver and Release Agreement.
 
 
C-1

--------------------------------------------------------------------------------

 
 
(c) The Executive understands that by signing this Waiver and Release Agreement
that he or she is not waiving any claims or administrative charges which cannot
be waived by law.  He or she is waiving, however, any right to monetary recovery
or individual relief should any federal, state, or local agency (including the
Equal Employment Opportunity Commission) pursue any claim on his or her behalf
arising out of or related to his or her employment with and/or separation from
employment with the Company (other than with respect to those matters described
in Section 1(b) of this Waiver and Release Agreement ).
 
(d) The Executive further agrees without any reservation whatsoever, never to
sue the Employer or become a party to a lawsuit on the basis of any and all
claims of any type lawfully and validly released in this Waiver and Release
Agreement.
 
2. Acknowledgments.
 
  The Executive is signing this Waiver and Release Agreement knowingly and
voluntarily.  He or she acknowledges that:
 
(a) He or she is hereby advised in writing to consult an attorney before signing
this Waiver and Release Agreement;
 
(b) He or she has relied solely on his or her own judgment and/or that of his or
her attorney regarding the consideration for and the terms of the Waiver and
Release Agreement and is signing this Waiver and Release Agreement knowingly and
voluntarily of his or her own free will;
 
(c) He or she is not entitled to the Severance Payment unless he or she agrees
to and honors the terms of this Waiver and Release Agreement and continues to
honor the surviving terms of the Employment Agreement, including, but not
limited to, Section 8 (Confidentiality; Non-Competition and Non-Disclosure;
Executive Cooperation; Non-Disparagement) of the Employment Agreement ;
 
(d) He or she has been given at least forty-five (45) calendar days to consider
this Waiver and Release Agreement, or he or she expressly waives his or her
right to have at least forty-five (45) days to consider this Waiver and Release
Agreement;
 
(e) He or she may revoke this Waiver and Release Agreement within seven (7)
calendar days after signing it by submitting a written notice of revocation to
the Company.  He or she further understands that this Waiver and Release
Agreement is not effective or enforceable until after the seven (7) day period
of revocation has expired without revocation, and that if he or she revokes this
Waiver and Release Agreement within the seven (7) day revocation period, he or
she will not receive the Severance Payment;
 
(f) He or she has read and understands the Waiver and Release Agreement and
further understands that, subject to the limitations contained herein, it
includes a general release of any and all known and unknown, foreseen and
unforeseen claims presently asserted or otherwise arising through the date of
his or her signing of this Waiver and Release Agreement that he or she may have
against the Employer; and
 
 
C-2

--------------------------------------------------------------------------------

 
 
(g) No statements made or conduct by the Employer has in any way coerced or
unduly influenced him or her to execute this Waiver and Release Agreement.
 
3. No Admission of Liability.
 
  This Waiver and Release Agreement does not constitute an admission of
liability or wrongdoing on the part of the Employer; the Employer does not admit
there has been any wrongdoing whatsoever against the Executive; and the Employer
expressly denies that any wrongdoing has occurred.
 
4. Entire Agreement.
 
  There are no other agreements of any nature between the Employer and the
Executive with respect to the matters discussed in this Waiver and Release
Agreement, except as expressly stated herein, and in signing this Waiver and
Release Agreement, the Executive is not relying on any agreements or
representations, except those expressly contained in this Waiver and Release
Agreement.
 
5. Execution.
 
  It is not necessary that the Employer sign this Waiver and Release Agreement
following the Executive’s full and complete execution of it for it to become
fully effective and enforceable.
 
6. Severability.
 
  If any provision of this Waiver and Release Agreement is found, held, or
deemed by a court of competent jurisdiction to be void, unlawful, or
unenforceable under any applicable statute or controlling law, the remainder of
this Waiver and Release Agreement shall continue in full force and effect.
 
7. Governing Law.
 
  This Waiver and Release Agreement shall be governed by the laws of the State
of Indiana, excluding the choice of law rules thereof.
 
8. Headings.
 
  Section and subsection headings contained in this Waiver and Release Agreement
are inserted for the convenience of reference only.  Section and subsection
headings shall not be deemed to be a part of this Waiver and Release Agreement
for any purpose, and they shall not in any way define or affect the meaning,
construction, or scope of any of the provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Waiver and Release
Agreement as of the day and year first herein above written.
 
EXECUTIVE
 


 
________________________________________
 

 
C-3

--------------------------------------------------------------------------------

 

 